DISSENTING OPINION BY
ME. JUSTICE WOLE.
Ramón Rodríguez and Isidoro Cardona were charged with having violated the National Prohibition Law (sir,)". The complaint was presented in the Municipal Court of Hu-macao against them and they were declared guilty. On appeal a similar trial and conviction took place in the District Court of Humacao. The caption or beginning of the complaint in this case reads as follows:
“Municipal Court of Humacao, P. R. United States of America, The President of the United States, SS. The People of Porto Rico *388vs. Ramón Rodríguez, José Capela, Santos Rodríguez, Isidoro Car-dona, Narciso Rodríguez. — 1, Rafael Alarcón, Insular Policeman, resident of Las Piedras, P. R., Principal Street, adult, make complaint against the defendants above mentioned for the crime of an infraction of the National Prohibition Law, committed in the following way. .
The rest of the complaint is a description of the particular offense committed. The defendants presented a general demnrrer to the complaint which was overruled. The alleged lack of jurisdiction of the District Court of Huma-cao was not raised in that court. Nevertheless, jurisdictional matters 'may be raised generally on appeal and perhaps be deemed to be included within the scope of the general demurrer. The question presented is whether the courts of Porto Eico, acting under their local authority or as territorial courts, have jurisdiction to convict for an offense under the National Prohibition Act. It is to be noted that the complaint in this case purports to be a prosecution by virtue of the sovereignty of The People of Porto Eico and not directly by virtue of the United- States of America. The crime charged in the complaint is not one cognizable under the Penal Code of Porto Eico or under any statute passed by the Legislature thereof. The offense of manufacturing liquor, with which the defendants were charged, is not distinctly cognizable by the penal laws passed by the Legislature of Porto Eico. In other words, if there was no territorial jurisdiction, there was no offense charged against The People of Porto Eico.
The Eighteenth Amendment to the Constitution of the United States provides as follows:
“1. After one year from the ratification of this article the manufacture, sale, or transportation of intoxicating liquors within, the importation thereof into, or the exportation thereof from the United States and all territory subject to the jurisdiction thereof for beverage purposes is hereby prohibited.
“2. The Congress and the several States shall have concurrent power to enforce this article by appropriate legislation.
*389‘ ‘ 3. This article shall be .inoperative unless it' shall have been ratified as an amendment to the Constitution by the legislatures of the several States, as provided in the Constitution, within seven years from the date of the submission thereof to the States by the Congress.”
The National Prohibition Act was approved on the 28th of October, 1919, and on the 23rd of November, 1921, the Congress of the United States passed an Act supplemental to the National Prohibition Act, which in its section 3 provides as follows:
“Section 3. — That this Act and the National Prohibition Act shall apply not only to the United States but to all territory subject to its jurisdiction, including the Territory of Hawaii and the Virgin Islands; and jurisdiction is conferred on the courts of the Territory of Hawaii and the Virgin Islands to enforce this Act and the National Prohibition Act in such Territory and Islands.”
On September 21, 1922, the Congress of the United States passed the following Act:
“An Act
“to CONFER UPON THE TERRITORIAL COURTS OF PORTO RICO CONCURRENT JURISDICTION WITH TITB UNITED STATES COURTS OF THAT DISTRICT OF AUU OFFENSES UNDER THE NATIONAL PROHIBITION ACT AND ALL ACTS AMENDATORY THEREOF OR SUPPLEMENTAL THERETO.
“Be it Enacted by the Senate and Souse of Representatives of the United States of America in Congress Assembled, That there be, and is hereby-, conferred upon the Territorial magistrates and courts of Porto Rico’ jurisdiction concurrent with the commissioners and courts of the United States for the said Territory of all offenses under the Act of October 28, 1919, known as the National Prohibition Act, and all Acts amendatory thereof and supplemental thereto, the jurisdiction of said Territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction.”
Under section 3 of the Act of 1921, supra, it is evident that the National Prohibition Law was extended to Porto Rico as a Federal Act, and the Act of 1922 does not in terms purport to make the National Prohibition Law a local act, *390as has been maintained, bnt merely to give the local courts jurisdiction over the offenses enumerated in the National Prohibition Act. Nevertheless, it has been strongly contended that the intention of Congress by the Act of 1922 was to make the National Prohibition Act a local law. As we have seen, the said'Act does not speak of the National Prohibition Law, but only of the offenses thereunder. The National Prohibition Act confers upon the courts certain other civil and equitable jurisdiction which in no sense has been conferred upon the local courts of Porto Pico.
Of the power of Congress distinctly to make the National Act a local law, of course I have no question. The question is whether Congress did so, or intended to do so. If my recollection serves me correctly, Congress at one time made the Penal Code of the state of Kansas, or some other state, a Penal Code for the Indian Territory, and of course Congress had this power and indicated it in unmistakable language. In the -Act of September 21, 1922, supra, there is no expression of intention to make a local law of the National Prohibition Act. That the whole law was not intended to be a local act is a thought excluded by the fact that only the crimes mentioned in the National Prohibition Act should fall under the jurisdiction of the local courts.
The intention of Congress under the Act of 1922 seems sufficiently plain from a mere reading thereof. The magistrates and courts of Porto Rico are given jurisdiction concurrent with the commissioners and courts of the United States for the said territory, etc. The jurisdiction concurrent must mean the same jurisdiction that the United States District Court for Porto Pico has, which, up to the passage of the law of 1922, was the only court in Porto Pico having jurisdiction over offenses against the National Prohibition Act. Some stress has been made of the end of the Act where the following words appear: “the jurisdiction of said territorial magistrates and courts over said offenses to be the same which they now have over other criminal *391offenses within their jurisdiction.” This last clause is a mere general enabling one .which gives the local courts jurisdiction over the same persons and the same class of crimes, e. g., felonies and misdemeanors, as are now already under their respective jurisdictions. The words “within their jurisdiction” mean that Congress is not. extending the authority of the local courts to any grade of cases or persons over which they did not already have jurisdiction.
The history of the legislation of Congress and the historical precedents in regard thereto show that it has been the steady practice of Congress to give territorial courts jurisdiction to try" prosecutions for violation of United States statutes. Sections 1907 to 1910 of the Revised Statutes show how jurisdiction was conferred.
In Ex Parte Crow Dog, 109 U.S. 556-560, the Supreme Court of the United States said:
“The district court (territorial) has two distinct jurisdictions. As a territorial court it administers the local law of the territorial government; as invested by Act of Congress with jurisdiction to administer the laws of the United States, it has all the authority of circuit courts. ’1
Similar decisions were made in Pickett v. United States, 216 U.S. 456-459, 54 L. Ed. 566-568; Brown v. United States, 146 Fed. 975; United States v. Averill, 4 Utah, 416, 7 Pac. 527; and United States v. Pridgeon, 153 U.S. 58.
And, quoting from Ex Parte Crow Dog, the Supreme Court of the United States in Gon-Shay-ee, 130 U.S. 343-348 et seq., confirmed .the idea' of the duálity of the jurisdiction of the territorial court. From the history of the United States in the foregoing decisions it is evident that Congress was perfectly familiar with the duality of jurisdiction in the territorial corals. It is true that in Porto Rico the local territorial courts had exclusively a local jurisdiction up to the passage of the Act of 1922 and that the United States District Court for Porto Rico had cognizance of all the offenses against the United, States. That Act, however, gave *392the local courts jurisdiction by virtue of the National Prohibition Act and bound them to take notice of offenses under said National Prohibition Act. The whole substantive draft of power that the local courts have is by virtue of the National Prohibition Act.
"While I do not question the power of Congress to make the National Prohibition Act a local law, I seriously question the power of Congress to extend the National Prohibition Act to Porto Rico and not extend all its substantive and adjective provisions. As I have already pointed out, it was not the Act of 1922 which first extended the National Prohibition Act to Porto Rico; it was the Act of 1921. Hence, the Act being already in force in Porto Rico as the National Prohibition Act, the courts that were given the. jurisdiction to enforce offenses against the said National Prohibition Act must be, so to speak, ancillary United States or Federal courts in the same sense that the territorial courts of the United States have from time immemorial had a federal jurisdiction for the prosecution of crimes against the United States which were not crimes against the territory.
A good deal of the argument advocating the theory that the Act of 1922 is a local law proceeds from the inconveniences that would result and especially that the practice and procedure in the courts of Porto Rico are very distinct from the practice and procedure follo'wed in the United States District Court for Porto Rico. This difficulty, it seems to me, is immediately solved by pointing out that the procedure in the courts of Porto Rico when they are exercising federal jurisdiction may be made consistent and congruent with the practices already in force in the United States District Court for Porto Rico, even down to the summoning of a jury with the same qualifications as the jurors of that court. If the courts of Porto Rico are enforcing a federal statute, they have the same powers as the courts of the United States, in conformity with the very words of the *393Act of 1922. All necessary means were necessarily conferred to carry the jurisdiction into effect. I am paraphrasing the words of Chief Justice Marshall said in several instances in regard to the power of the United States.
It was urged that the result of attempting to give the local courts federal jurisdiction would not he due process of law by reason of the supposed inconveniences. This has not been demonstrated. However, if the intention of Congress as indicated by the words of the Act and the historical and legal precedents is to confer such jurisdiction, the peril that the Act of 1922 may be inoperative^ is no reason to give it a construction not at all within the intention of the legislature. If inconveniences lead to unconstitutional results, we see enormous difficulties in the attempt to construe the Act as a local law.
It is possibly true that it was the intention of Congress to relieve the United States District Court for Porto Eico of an excess of work under the National Prohibition Act. It does not appear from that Act that the idea was to relieve the United States District Attorney and his assistants •from prosecuting in the courts of Porto Eico. On the face of the Act itself there is nothing to show that Congress in 1922 was conferring a different class of jurisdiction on territorial courts than it conferred by sections 1907-10 of the Eevised Statutes of the United States. -
The National Prohibition Law is a Federal statute made to apply equally throughout the whole United States and to all the territories subject to its jurisdiction. It must necessarily be equally applied. A person charged with a crime under the National Prohibition Act must have the same chances to defend as he would have in any other part of the United States. He must have the same opportunities for a jury trial. If the procedure in the two courts is distinct as now practiced, the jurisdiction of the local courts must be made harmonious with the jurisdiction of the United States courts. Otherwise inequalities are bound to arise. *394The National Prohibition Act cannot be a local law and a federal law at the same time dependent upon which court takes jurisdiction.
Therefore, -I think that the judgment should be reversed and the prisoner discharged.